EXHIBIT 10.4
Incentive Stock Option Grant Agreement
PART I — INCENTIVE STOCK OPTIONS
1. These Incentive Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Incentive Stock Options”) are granted
to you under and are governed by the terms and conditions of the 2008
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 8, 2008 (the “Plan”), and this Grant Agreement. As your stock options are
conveyed and managed online, your online acceptance constitutes your agreement
to and acceptance of all terms and conditions of the Plan and this Grant
Agreement. You also agree that you have read and understand the Plan and this
Grant Agreement. All defined terms used in this Grant Agreement have the
meanings set forth in the Plan.
2. You may exercise the Incentive Stock Options granted pursuant to this Grant
Agreement through (1) a cash payment in the amount of the full option exercise
price of the shares being purchased (including a simultaneous exercise and sale
of the shares of Common Stock thereby acquired and use of the proceeds from such
sale to pay the exercise price, to the extent permitted by law) (a “cash
exercise”), (2) a payment in full shares of Common Stock having a Fair Market
Value on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Incentive Stock Options shall be by written notice stating the number
of shares of Common Stock to be purchased and the exercise method, accompanied
with the payment, or proper proof of ownership if the share swap exercise method
is used. You shall be required to meet the tax withholding obligations arising
from any exercise of Incentive Stock Options.
3. As further consideration for the Incentive Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its Subsidiaries from the Date of Grant to the date or dates the
Incentive Stock Options become exercisable as set forth on the grant summary
page of this Grant Agreement before you will be entitled to exercise the
Incentive Stock Options granted. The Incentive Stock Options you have been
granted shall not in any event be exercisable after your termination of
employment except as provided in paragraph 4 below for Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries), death, or Disability (defined as termination of employment while
receiving benefits under a long-term disability income plan provided by a
government or sponsored by the Company or one of its Subsidiaries).
PART II — GENERAL PROVISIONS
4. The Incentive Stock Options terminate automatically and shall not be
exercisable by you from and after the date on which you cease to be an employee
of the Company or one of its Subsidiaries for any reason other than your death,
Retirement or Disability. In the event of your death, Retirement or Disability
while an employee of the Company or one of its Subsidiaries (and having been an
employee continuously since the Date of Grant) on any date which is more than
six (6) months after the Date of Grant of the Incentive Stock Options specified
on the grant summary page of this Grant Agreement, the Incentive Stock Options
shall become Non-Qualified Stock Options three months following your death,
Retirement or Disability, provided, if you are disabled within the meaning of
Code Section 22(e)(3), the Incentive Stock Options shall become Non-Qualified
Stock Options one year following such disability, shall become immediately
exercisable and, except as provided below in the event of your death while an
employee, shall be exercisable by you for the lesser of (a) the remainder of the
term of the original Incentive Stock Option grant or (b) five years. In the
event of your death while an employee, such Stock Options may be exercised up to
three years after date of death by the person or persons to whom your rights in
the options passed by your will or according to the laws of descent and
distribution. Nothing

 



--------------------------------------------------------------------------------



 



Incentive Stock Option Grant Agreement
PART II — GENERAL PROVISIONS (Cont’d)
contained herein shall restrict the right of the Company or any of its
Subsidiaries to terminate your employment at any time, with or without cause.
5. The Incentive Stock Options shall not in any event be exercisable after the
expiration of ten years from the Date of Grant specified on the grant summary
page of this Grant Agreement and, to the extent not exercised, shall
automatically terminate at the end of such ten-year period.
6. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased will be deliverable to you or your agent, duly accredited
to the satisfaction of the Company, at the principal office of the Company in
Akron, Ohio, or at such other place acceptable to the Company as may be
designated by you.
7. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the economic value of the
Incentive Stock Options granted hereunder which you have realized or obtained by
your exercise at any time on or after the date which is six months prior to the
date of your termination of employment with the Company. Additionally, if you
have retired from the Company, all Incentive Stock Options granted to you
hereunder which you have not exercised prior to your competitive engagement
shall be automatically cancelled.
8. Each Incentive Stock Option granted is not transferable by you otherwise than
by will or the laws of descent and distribution, and is exercisable during your
lifetime only by you.
9. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 8 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.
10. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.
11. Each Incentive Stock Option may be exercised only at the times and to the
extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement, and in the Plan, including any rule or regulation adopted by
the Committee.

 